Martin, J.
delivered the opinion of the court. The plaintiffs, children and heirs of *655C. Van Pradelles, state that their said mother having sailed in a vessel which had not been heard of since 1813, they were put into provisional possession of her estate. Vol. 4, 506. That the defendants’ insolvent, before his failure, had possessed himself of a house, part of the estate of the plaintiffs’ mother, which he refused to surrender ; and the defendants have possessed themselves of said house, as part of the estate surrendered to them. The petition concludes with a prayer, that the defendants may be decreed to abandon the premises to the plaintiffs.
Eastern Dis'ct
April, 1827.
In a supplemental petition, the plaintiffs stated, their mother made a simulated sale of said house to Johnson; that West styling himself the agent of the plaintiffs’ aunts, executrixes of the plaintiffs’ mother, brought a suit against Dorsey, the defendant’s insolvent, the curator of Johnson, in which the sale to Johnson was declared a simulated one, and without consideration, and it was ordered to be sold; that the proceedings in said suit are void as against the plaintiffs; and they pray that so much thereof, as decrees the sale of the house, be declared null and void.
The general issue was pleaded; there was *656judgment, as in case of non suit: and the plaintiffs appealed.
M‘Caleb for the plaintiffs, Hennen for the defendants.
The record shews the plaintiffs’ mother became the owner of the premises by purchase; that the plaintiffs have been sent into provisional possession of her estate, as her heirs apparent; that she made, for reasons which do not appear, a simulated sale of them to Johnson, who did not pay any thing. Therefore the simulation appears from the best possible evidence against the defendant, his own oath received as evidence without opposition.
He acquired no title by a sale made under a judgment, to which neither the plaintiffs nor their mother, were parties.
It is therefore ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed, and that the plaintiff recover the premises from the defendants; and that the cause be remanded, with instructions to the judge to inquire into the value of the improvements made by the defendants, and the amount of rent due : and it is further ordered, that the appellees pay the costs of this appeal.